  Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT

                       SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


ALYSSON MILLS,IN HER CAPACITY                      Case No.3:19-cv-196CWR-FKB
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER                           Arising out of Case No.3:18-cv-252,
PROPERTIES,LLC,                                    Securities and Exchange Commission
                                                   V. Arthur Lamar Adams and Madison
                                                   Timber Properties, LLC

       Plaintiff,

       V.                                           Hon. Carlton W.Reeves,District
                                                    Judge

BANKPLUS;BANKPLUS WEALTH
MANAGEMENT,LLC; GEE GEE
PATRIDGE, VICE PRESIDENT AND CHIEF
OPERATING OFFICER OF BANKPLUS;
STEWART PATRIDGE;JASON COWGILL;
MARTIN MURPHREE; MUTUAL OF
OMAHA INSURANCE COMPANY;and
MUTUAL OF OMAHA INVESTOR
SERVICES,INC.,

       Defendants.

                    ANSWER AND AFFIRMATIVE DEFENSES OF
                            MARTIN MURPHREE


       Defendant Martin Murphree, through counsel, files this Answer and Defenses to
the Complaint:

                                   INTRODUCTION


       Some ofthe Receiver's allegations in the Introduction are not specifically directed
to this defendant and do not require a response. All allegations not expressly admitted in
so far as they might relate to this defendant are denied. It is admitted, now in perfect
hindsight, that Adams and Madison Timber operated a Ponzi scheme which defirauded
investors, this defendant, and other defendants.

                                             1
  Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 2 of 13




It is also admitted that this defendant and investors believed Adams and Madison Timber

used investors* money to purchase timber from Mississippi landowners to sell to lumber
mills at a higher price, repaying investors' principal and interest from the proceeds of the
sales. It is admitted that investors received timber deeds—^notarized timber deeds—^to

secure their investments. AfiSrmatively, at all times, this defendant acted in good faith
and on reasonable reliance on information from Madison Timber and its representative
Wayne Kelly, and on Madison Timber's history and course of dealing with reputable
regulated institutions and law firms for years with any default.

                                  JURISDICTION AND VENUE


1.        Denied.


2.        It is admitted this Complaint and the SEC's Civil Action and the United States
Criminal Action against Adams and Madison Timber are related. All other allegations are
denied.


3.        All legal conclusions of Paragraph 3 are denied. It is denied that the Receiver is
entitled to bring suit against this defendant, as she stands in the shoes of Adams and
Madison Timber.


4.        Pleadings filed speak for themselves, so no answer is required.

                                          PARTIES


5.     Defendant admits the Receiver is court-appointed and that the Court's Oder
speaks for itself. The remaining allegations are denied.

6.-10. Paragraphs 6 through 10 relate to other defendants and require no answer.

11.    Admitted, except this defendant denies he is (or ever has been) a resident of
Summit, Mississippi. Affirmatively, as the Receiver well knows, this defendant's
employment with BankPlus was for only 6 months,terminating in December 2009,long
  Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 3 of 13



before he ever had any contact from Madison Timber. Further, as the receiver well
knows, thereafter this defendant was never a captive agent of Mutual of Omaha, but an
independent agent affiliated with not only Mutual of Omaha, but            15 to 20 other
companies from time to time. Neither Mutual ofOmaha nor any of these other insurance
companies had any connections or dealings with Madison Timber.

12.-13.The paragraphs relate to other defendants and require no answer.

                          ADAMS AND MADISON TIMBER


14.    In the perfect light of hindsight, and in view of Adams' guilty plea, the allegations
are admitted. It is denied this defendant had any knowledge of his criminal activity or
should have had such knowledge.

15.    It is admitted investors delivered funds to Adams and Madison Timber believing
the investments were legitimate collateralized investments. All other allegations are
denied.


16.    Admitted.


17.    It is admitted that investors received promissory notes payable in the amount of
the investments with interest; predated checks representing installment payments; timber
deeds(notarized) and cutting agreements. All other allegations are denied.

18.    In the perfect light of hindsight, and in view of Adams' criminal admissions and
guilty plea, these allegations are admitted. However, at the time, this defendant had no
such knowledge or any reason or ability to gain such knowledge and denies any liability
for the intentional, criminal acts ofAdams and Madison Timber.


19.    The allegations are unknown to this defendant and therefore denied.

20.    The allegations are unknown to this defendant and therefore denied.

21.    It is admitted that Adams turned himself in to the FBI and the U.S. Attorney's
Office in April 2019. The remaining allegations are unknown and denied.
  Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 4 of 13


22.    Admitted.


23.    Admitted.


24.    Denied.


25.    Denied.


27.-31.These allegations are directed to other defendants and require no response from
this defendant. All allegations not expressly admitted are denied.

32.    It is admitted that this defendant and Stewart Patridge were friends in late 2011;
that this defendant previously worked with BankPlus at Desoto County branches, for a 6
month period in 2009 as a registered investment advisor and registered broker affiliated
with BankPlus Wealth Management LLC; and that much later, Stewart Patridge paid
commissions to this defendant occasionally. The remaining allegations are denied.

33.    It is admitted that this defendant was a registered representative of Mutual of
Omaha Investment Services from 2010 to 2014, and an agent for Mutual of Omaha from
2010 to 2019. Affirmatively, this defendant would show that he was never a exclusive
agent for Mutual of Omaha, but represented up 15 to 20 other companies from time to
time. The remaining allegations are denied.

34.    It is admitted that this defendant and Jason Cowgill are friends; that Jason
Cowgill was afriliated with BankPlus at one time; that Gee Gee Patridge was the bank's
CFO and a Madison Timber investor. All other allegations are denied.

35.    This defendant admits he was paid commissions from investments in Madison
Timber, believing Madison Timber would use investment funds to purchase timber deeds
and cutting agreements to resell timber and repay investors. The remaining allegations
are denied.


36.    This defendant admits that he was told and believed the Adams/Madison Timber

paperwork was put together by Jackson law firms; that with permission and instruction
  Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 5 of 13


from investors, he received the promissory notes and during a certain time period
deposited their promissory note installment payment checks at their respective banks, and
returned the promissory notes to Madison Timber after payment.              The remaining
allegations are denied.

37.    This defendant admits the pattern continued into 2013, and that new investors
invested with Adams and Madison Timber. In 2013, this defendant had dealt with 6 to 8
investors, all of whom had been repaid in full for their investment, plus interest. The
remaining allegations are denied.

38.-48.These allegations do not refer to this defendant and require no response. Any
allegation which requires a response is denied.

49.    It is admitted that this defendant worked with some investors that Stewart

Patridge had previously served. The remaining allegations are denied.

50.-53.These allegations do not refer to this defendant and require no response. Any
allegation which require a response from this defendant is denied.

54.    This defendant admits receiving commissions fi-om Wayne Kelly and Madison
Timber for Madison Umber investments made by his contacts, and asking some
commissions be paid to his wife for book keeping purposes. All such sums were fully
reported to taxing authorities and all taxes due thereon were paid. The remaining
allegations are denied.

55.    Unknown and denied.


56.    This defendant admits receiving commissions from Madison Timber over the
course of several years, the exact amounts to be determined. The remaining allegations
are denied.


57.    Denied. Further, affirmatively, this defendant would show that with every
investor, this defendant would explain all the risks involved with the investment that this
  Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 6 of 13



defendant was aware of, one of which did not include that Adams was running a Ponzi
scheme.


58.       Denied.


59.       This defendant is without sufficient information or belief to admit or deny what
other defendants may have or should have suspected, and therefor denies the same.
Insofar as the allegations of this paragraph are directed to this defendant, the same are
denied. Affirmatively, this defendant would show that he performed the due diligence he
thought was appropriate under the circumstances, and that he knew how to perform, and
that this due diligence, plus a number of other factors, convinced this defendant that
Madison Timber was a legitimate business operation.

60.-63.         This defendant is without sufficient information or belief to admit or deny
the allegations of this paragraph and therefore denies the same. Affirmatively, this
defendant would show that if the allegations of this paragraph are true or accurate in any
respect, he was not made aware ofsuch facts and events.

64.    This defendant adopts his response as set out in response to paragraphs 60-63.
Affirmatively, this defendant would show that had he been aware of the facts and events
alleged and described in paragraphs 60-65, that he would have been alerted to the real
nature of the Madison Timber operation, and would have taken appropriate measures,
including terminating any and all activities associated with Madison Timber investments.

65.    This defendant is without sufficient information or belief to admit or deny the
allegations of this paragraph and therefore denies the same, except that this defendant
admits that a portion of some commission checks were payable to his wife under
circumstances described earlier in this answer. Affirmatively, this defendant would show
that had be been made aware of the facts and events described in this paragraph, if same
are true, he would have been alerted to the real nature of the Madison Timber operation,
and would have taken appropriate measures, including terminating all activities
associated with Madison Timber investments, as a result of which none of the investors
contacted by this defendant would have lost any money.

                                            6
 Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 7 of 13



66.    This defendant is without sufficient information or belief to admit or deny the
allegations ofthis paragraph and therefore denies the same. Affirmatively, this defendant
would show that had he been made aware of the facts and circumstances alleged against
the defendant BankPlus, and if the facts and circumstances are true, he would have
terminated all activities associated with Madison Timber investments.


67.-71. This defendant is without sufficient information or belief to admit or deny the
allegations of these paragraphs, and therefore denies the same. Affirmatively, this
defendant would show that had he been made aware of the facts and circumstances

alleged against defendant BankPlus, and ifthe facts and circumstances are true, he would
have terminated all activities associated with Madison Timber investments.


72.    Defendant admits that he was unaware of the facts and circumstances alleged to
have been within the knowledge and control of BankPlus management and therefore
admits he continued to offer investors opportunities to invest in Madison Timber. The
remaining allegations are denied. Affirmatively, this defendant would show that neither
he nor the investors with whom he dealt possessed the knowledge or documentation of
fraud which the Complaint alleges that BankPlus management had in 2015 regarding
Madison Timber.


73. The allegations of this paragraph do not pertain to this defendant and therefore
require no response. To the extent the same do require a response fi*om this defendant,
the same are denied.


74.    This defendant is without sufficient information or belief to admit or deny the
allegations of this paragraph and therefore denies the same. Affirmatively, if the
allegations of the Complaint are true, which contend that BankPlus knew as early as
2009, and no later than 2015, that Madison Timber was a fraud, BankPlus management
did not share that information with this defendant or any of the investors with whom he
dealt for Madison Timber.


75.    Denied.
  Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 8 of 13



76.    Unknown and denied.


77.    This defendant admits his affiliation with Mutual of Omaha Investor Services,
Inc. from August 2010 through September 2014. The remaining allegations are denied.

78.    Denied.


79.    Denied.


80.    Denied.


81.    Denied.


                                  CAUSES OF ACTION


                                         COUNTI


82.-94.Denied. Affirmatively, the Complaint fails to state a claim for civil conspiracy, by
failing to allege any facts to support a finding that this defendant had actual knowledge of
fraud by Adams and Madison Timber, an essential element of a claim for alleged civil
conspiracy.

                                        COUNT 11


95.-103. Denied. Affirmatively, Mississippi law does not recognize a cause of action for
aiding and abetting, and even if it did, the Complaint fails to allege any facts to support a
finding that this defendant had actual knowledge of fraud by Adams and Madison
Timber, actual knowledge being an essential element such an alleged cause ofaction.




                                        COUNT 111


104.-113. Denied. Affirmatively, this defendant owed no duty to Adams and Madison
Timber, in whose position the Receiver stands, not in the position of the Madison Timber
investors. Thus,the Receiver is in pari delicto with Adams and Madison Timber.

                                             8
 Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 9 of 13


                                        COUNT IV


114.-118. Denied. Affirmatively, this defendant delivered reasonably equivalent value
and acted in good faith and is not subject to forfeiture while so doing.

                                        COUNTY


119.-127. These allegations do not refer to this defendant and require no response. Any
allegations which purport to allege liability ofthis defendant are denied.

                                        COUNTY!


128.-137. These allegations do not refer to this defendant and require no response.
Moreover, as the Receiver well knows, this defendant only worked for BankPlus for
approximately 6 months in 2009.

                              LIABILITY OF BANKPLUS


138.-140. These allegations refer to other defendants and require no response. Otherwise,
denied.


          LIABILITY OF MUTUAL OF OMAHA INSURANCE COMPANY


141.-143. Denied.


                        BANKPLUS'S VICARIOUS LIABILITY


144.   Denied.


145.   Denied.


                  MUTUAL OF OMAHA'S VICARIOUS LIABILITY


146.   Denied


147.   Denied.
 Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 10 of 13



           This defendant denies the allegations ofthe unnumbered paragraphs on page 36 of

the Complaint and denies the Receiver is entitles to any relief as to this defendant.

                      DEFENSES AND AFFIRMATIVE DEFENSES


                                     FIRST DEFENSE


       The Complaint fails to state a claim against this defendant for which relief can be
granted.


                                   SECOND DEFENSE


       At no time alleged in the Complaint's Introduction or elsewhere, was this
defendant an employee or agent for BankPlus or BankPlus Wealth Management, LLC,
his employment with BankPlus having ended in 2009.

                                    THIRD DEFENSE


       The Receiver's claims against this defendant are barred by the doctrine of in part
delicto.


                                   FOURTH DEFENSE


       The Receiver's claims against this defendant are barred because the Receiver
lacks standing to pursue claims on behalf of anyone other than Adams and Madison.
Timber.


                                    FIFTH DEFENSE


       The Receiver's claims against this defendant are barred because he did not owe
any legal duty to Adams or Madison Timber, and did not breach any legal duty allegedly
owed to Adams or Madison Timber.




                                             10
 Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 11 of 13



                                   SIXTH DEFENSE


       The Receiver's claims against this defendant are barred by the good faith value

defense. This defendant operated at all times in good faith and under a belief that he was
doing business with a legitimate, legal business and not a fraudulent scheme. Moreover,
this defendant contributed in good faith significant amounts oftime, money, services, and
other value for which he was entitled to be compensated.

                                 SEVENTH DEFENSE


       The Receiver's claims against this defendant are barred by the acts and omissions
of Adams and Madison Timber and its representatives, and the acts and omissions of
others for whom this defendant is not responsible. This defendant is not directly or
proximately responsible for any damages that Adams and Madison Timber might have
allegedly suffered.

                                  EIGHTH DEFENSE


       The Receiver's claims against this defendant are barred by the doctrines of statute
of limitations, contributory negligence, comparative fault, waiver, estoppel, failure of
consideration, fraud, illegality, release, payment, accord and satisfaction, assumption of
the risk, unclean hands, and by the failure of the Receiver, Adams and Madison Timber
to mitigate their damages.

                                   NINTH DEFENSE



       The Receiver's claims against this defendant are barred because the Receiver
failed to plead items ofspecial damage and alleged fraud with sufficient particularity.

                                   TENTH DEFENSE


       The Receiver's claims against this defendant for punitive damages are barred
under applicable law.

                                            11
 Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 12 of 13



                                ELEVENTH DEFENSE


       The Receiver's claims against this defendant are barred because the Receiver has
not alleged, and the Receiver cannot show, that this defendant had actual knowledge or
should have known ofAdams's fraud or that Madison Timber was a fraudulent scheme.


                             TWELFTH DEFENSE


       This defendant reserves the right to assert, and hereby give notice that he intends
to rely upon, any other defense that may become available or appear during discovery
proceedings or otherwise in this action and hereby reserves the right to amend this
responsive pleading to assert such defenses.


       AND NOW, having fully answered this defendant respectfully requests that this
Court dismiss the Receiver's claims against him with prejudice, taxing all costs and
attorneys' fees and expenses against the Receiver.

       Date: May ,2019


                                     Respectfully submitted,

                                     MARTIN MURPHREE



                                    By: />/                     ^
                                    Thomas M. Murphree, Jr.



Thomas M. Murphree, Jr.(MSB#3660)

6060 River Road South

Summit, Mississippi 39666

tom684@bellsouth,net


601-684-6640

Robert S. Murphree(MSB# 0363^)
P.O. Box 370                              12
 Case 3:19-cv-00196-CWR-FKB Document 35 Filed 05/22/19 Page 13 of 13



Jackson, Mississippi 392015

601-954-4809




Counsel for Defendant Martin Murphree



                           CERTIFICATE OF SERVICE


       I, Thomas M. Murphree, Jr., hereby certify that on MayP*^, 2019, I caused the
foregoing pleading to be electronicaliy filed with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to all counsel or record and
registered participants




                                   Thomas M. Murphree, Jr.




                                          13
